United States Navy–Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                v.

               Brian E. McCREARY, Jr.
       Personnel Specialist Third Class (E-4), U.S. Navy
                          Appellant

                        No. 201800352

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 6 March 2019.
                       Military Judge:
              Commander Hayes Larsen, JAGC, USN.
Sentence adjudged 20 July 2018 by a general court-martial convened
at Naval Station Norfolk, VA consisting of a military judge sitting
alone. Sentence approved by convening authority: confinement for 7
months, a fine in the amount of $2,268.00, and a bad-conduct
discharge.
                        For Appellant:
           Commander Robert D. Evans, Jr., JAGC, USN.
                          For Appellee:
                       Brian K. Keller, Esq.
                    _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                    _________________________

       Before WOODARD, HUTCHISON, and ELLINGTON
                  Appellate Military Judges.
                 United States v. McCreary, No. 201800352


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED. .

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2